UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6802



CHARLES PATRICK MCMANUS,

                                            Plaintiff - Appellant,

          versus

ARLINGTON COUNTY, VIRGINIA, Arlington County
in the State of Virginia; SHERIFF FAUST,
Sheriff of Arlington County Jail at Arlington;
DAVID M. BOGARD, Director of Corrections at
the Arlington County Jail; CAPTAIN PINSON,
Captain of the Guard at Arlington County Jail;
CAPTAIN SITES, Captain of the Guard at Arling-
ton County Jail; JOHN DOE, Officer, Member of
the Hearing Committee at the Arlington County
Jail; JOHN DOE, Civilian member of the Hearing
Committee at the Arlington County Jail; COR-
RECTIONAL MEDICAL SYSTEMS, Medical Contractor
at the Arlington County Jail; LARRY LINTON,
Director of Correctional Medical Systems at
Arlington County Jail; JOHN DOE, Doctor at the
Arlington County Jail; JANE DOE, Nurse at the
Arlington County Jail; JOHN DOE, Head of Food
Service at the Arlington County Jail; JOHN
DOE, Food Service Manager at the Arlington
County Jail; JOHN DOE, Dentist at the Arling-
ton County Jail, all of the defendants are
being sued in their official and individual
capacities,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-95-1004-2)
Submitted:    July 25, 1996             Decided:   August 12, 1996

Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles Patrick McManus, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order dismissing his

42 U.S.C. § 1983 (1988) complaint. The district court assessed a
filing fee in accordance with Evans v. Croom, 650 F.2d 521 (4th

Cir. 1981), cert. denied, 454 U.S. 1153 (1982), and dismissed the

case without prejudice when Appellant failed to comply with the fee

order. Finding no abuse of discretion, we affirm the district
court's order. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2